Fourth Court of Appeals
                                San Antonio, Texas
                                       April 3, 2019

                                    No. 04-19-00182-CV

                                    Crystal D. SMITH,
                                        Appellant

                                             v.

                                  Joseph B. HICKMAN,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI19228
                      Honorable Solomon Casseb III, Judge Presiding


                                      ORDER

       District Clerk’s Notification of Late Record. is hereby GRANTED. Time is extended to
April 26, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court